Bartol, J.,
delivered the opinion of this Court;
This is a proceeding by indictment against the plaintiff in error, as the putative father of an illegitmate child. A plea to the jurisdiction was interposed, alleging “that there was no judgment of any justice of the peace of Washington County in and upon the premises, requiring him, the said Thomas Benton Cushwa, to give security in the sum of eighty dollars to indemnify the said Washington County from all charges that may arise for the maintenance of said male child mentioned in said indictment, and that he, the said Thomas Benton Cushwa, was never required by any justice of the peace of said county, or of any other county of said State, to enter into recognizance for his appearance at this or any other term of the Circuit Court for' Washington County aforesaid ” &c.
*281The State demurred to this plea, and the Circuit Court ruled the demurrer good, and the plea insufficient.
We think there was error in this ruling, for which the judgment must be reversed. The proceedings in cases of this kind are prescribed by the 13th Article of the Code, which gives jurisdiction over them, to justices of the peace, and directs the steps necessary to be taken by the justice in the first instance. Being a special proceeding the requirements of the statute must be strictly observed. Root vs. The State, 10 G. & J., 374. By the 2nd section of the 13th Article, the justice is required to cause the party charged “to give security in the sum of eighty dollars to indemnify the county, &c.; and by the 5th section it is provided, that if the party charged shall feel aggrieved by the judgment of the justice, the justice shall require him to enter into recognizance for his appearance at the next Circuit Court for the county * * * and the said Court shall take cognizance thereof, and such proceedings shall thereupon be bad as in other criminal cases. The ploa in this case alleges that no judgment was rendered hy the justice, and no recognizance to appear was ever required. Without these preliminary proceedings, the Circuit Court was without jurisdiction, the basis for tbo Court’s proceeding is tbe judgment of the justice, and the recognizance of the ■ party to appear, upon which alone it is authorised to take cognizance of the matter. The jurisdiction conferred on the Circuit Courtby tbe 5th section is not original, hut in the nature of a review of the judgment of the justice before whom alone the proceeding can originate under the Code.
The matters alleged in the plea and admitted hy the demurrer, were sufficient to show the Court without jurisdiction in the matter, and renders it unnecessary for us to express any opinion upon the other questions arising on the record and presented in argument. We do not mean to he understood that it is necessary to aver in the indictment the proceedings before the justice; under the provisions of the Code, that would seem to he unnecessary.
*282(Decided Nov’r. 12th, 1863.)
It appears from the record that at the trial of this case, the proceedings actually had before the justice were offered in evidence,- and there being in fact no judgment against the party charged, nor any recognisance by him to appear, without which as we have said the proceedings before the Circuit Court were coram non judice, the judgment will he reversed without procedendo.
Judgment reversed,